Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1-2, 4-5, and 10-14 are allowed over the closest prior art of record. The closest prior art is considered to be Allen (US 6,507,163).
Regarding Claims 1 and 10, Allen (US’163) teaches an analogous robot bridge maintenance system, including a mobile platform (either 17 or bed of truck) (Fig. 1; col. 2, lines 1-5); a robot mounted on the mobile platform, the robot comprising a body 25, an arm 29/31, and an effector (wrist 35, gripper 37) (Fig. 1; col. 5, lines 35-45); a spray gun nozzle connected to the effector (gripper) (Claim 9); sensors to monitor a coating process (cameras, Abstract; force sensor) (col. 3, lines 6-7); and an operator seat coupled to the distal end of the bed (Figs. 1-2; col. 6, lines 11-14). Additionally, US’163 suggests that a plurality of tanks (drums 91) can be mounted on the platform (bed of truck) for supplying material to the robots with pumps 93 through supply lines 89 (col. 6, lines 15-22). US’163 fails to teach an operator seat mounted on a base such that a height of the seat of the operator seat is substantially less than the height of the bed above the ground, No other prior art which teaches or suggests this feature has been identified as of the time of this allowance. Claims 2, 4-5, and 11-14 are allowed as depending from Claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael B Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXANDER MARION WEDDLE
Examiner
Art Unit 1712



/ALEXANDER M WEDDLE/Primary Examiner, Art Unit 1712